          Case 3:16-md-02741-VC Document 2706 Filed 02/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
This document relates to:
                                                   PRETRIAL ORDER NO. 77:
ALL ACTIONS
                                                   COURT’S PROPOSED PHASE 1
                                                   SUBSTANTIVE JURY INSTRUCTIONS
                                                   AND VERDICT FORM



       At tomorrow's pretrial conference, the parties should be prepared to discuss the following

proposed Phase 1 substantive jury instructions and verdict form:

                                     JURY INSTRUCTIONS

Opening Guidance:

        Mr. Hardeman alleges he developed non-Hodgkin’s lymphoma from his use of Roundup
Products manufactured by Monsanto. Monsanto denies that Roundup can cause non-Hodgkin’s
lymphoma, and specifically denies that Mr. Hardeman’s non-Hodgkin’s lymphoma was caused by
his use of Roundup.

        We have budgeted about a month for this trial. We will be conducting the trial in phases,
which means that we will be calling on you to deliberate on certain questions as we progress. In the
first phase, you will be asked to determine whether Mr. Hardeman can prove that his use of
Roundup caused his non-Hodgkin’s lymphoma. The medical causation question is what the
lawyers’ opening statements will be addressing at this point, and we will be hearing from witnesses
on that subject as we begin the trial. We will be addressing different issues as the trial progresses,
and the lawyers will be able to speak to you on those issues as we move forward.

Instruction Regarding Regulatory Agencies:

       Regulatory agencies and other health organizations have reviewed the science surrounding
glyphosate and reached conclusions about it. These evaluations are not a substitute for your own
review of the scientific evidence.
         Case 3:16-md-02741-VC Document 2706 Filed 02/12/19 Page 2 of 2



        In addition, IARC’s decision to classify glyphosate as a probable carcinogen, even if you
agree with it, is not sufficient on its own to support a conclusion that glyphosate is capable of
causing non-Hodgkin’s lymphoma at exposure levels similar to what Mr. Hardeman experienced.
As IARC explains, its monographs “evaluate[] cancer hazards but not the risks associated with
exposure. The distinction between hazard and risk is important. An agent is considered a cancer
hazard if it is capable of causing cancer under some circumstances. Risk measures the probability
that cancer will occur, taking into account the level of exposure to the agent. The Monographs
Programme may identify cancer hazards even when risks are very low with known patterns of use
or exposure.”

Causation Instruction:

        Mr. Hardeman must prove that Roundup caused his non-Hodgkin’s lymphoma. Under
California law, Mr. Hardeman satisfies his burden to prove medical causation if he proves that
Roundup was a substantial factor in causing his non-Hodgkin’s lymphoma. A substantial factor is a
factor that a reasonable person would consider to have contributed to the harm. It must be more than
a remote or trivial factor. Exposure to a product is not a substantial factor in causing harm if the
same harm would have occurred without exposure to that product.


                                        VERDICT FORM

1. Did Mr. Hardeman prove by a preponderance of the evidence that his exposure to Roundup was
   a substantial factor in causing his non-Hodgkin’s lymphoma?

       Yes ______ No ______




       IT IS SO ORDERED.

Date: February 12, 2019
                                                            ________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
